From: Sunny Balweicee DLeCrOU258-EdD Document 442-5 Filed 07/10/20 Page 1 of 2

Sent: Mon 9/29/2014 11:51:07 PM
Importance: Normal

Subject: RE: Customer Issue - GM

Received: Mon 9/29/2014 11:51:07 PM

finding out.

 

From: Elizabeth Holmes

Sent: Monday, September 29, 2014 4:51 PM
To: Sunny Balwani

Subject: RE: Customer Issue - GM

How did that happen?

 

From: Sunny Balwani

Sent: Monday, September 29, 2014 4:45 PM
To: Elizabeth Holmes

Subject: FW: Customer Issue - GM

please see below.

 

From: Kimberly Alfonso

Sent: Monday, September 29, 2014 3:04 PM
To: Christian Holmes

Ce: Sunny Balwani

Subject: Customer Issue - GM

Please see below.

Still need info on HCG inquiry from last month too (re: August 20 with 600,000 result from Margaret Gossett, NP).

 

From: Eric M. Nelson

Sent: Monday, September 29, 2014 2:53 PM
To: Mike Phebus

Cc: Kimberly Alfonso

Subject: FW: Labs-issue-hcg

Mike and Kimberly,
Please see below detailed hcg issue trom a fertility office here in Scottsaale.
Thanks,

Eric

 

From: Allison Martin [mailto:backdesk1 @ivichoenix.com]
Sent: Monday, September 29, 2014 2:26 PM

To: Eric M. Nelson

Subject: RE: Labs

Confidential

THPFM0000288920
Case 5:18-cr-00258-EJD Document 442-5 Filed 07/10/20 Page 2 of 2

 

Thank you,

Allison Martin
IVF Phoenix & the office of
Dr John L Couvaras, MD FACOG

   

2 parents’ Bae
fcinovers Titi
ni ues Lit PR a

 

* Be aware we are a Fragrance free office. Please refrain from wearing perfumes or colognes.

Confidentiality Notice:

The information contained in this message may be privileged and confidential and protected from
disclosure. If the reader of this message is not the intended recipient, or an employee or agent
responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution, or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately by replying to the message and
deleting it from your computer. Thank you.

From: Eric M. Nelson [mailto:ericn@theranos.com] a
Sent: Monday, September 29, 2014 11:25 AM
To: Allison Martin

Confidential THPFM0000288921
